DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-8, 18, 20, 22-23, 26, 28, 30-32, 34-35, 38-39, and 48-55 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al., (US 20120283794; hereinafter Kaib) in view of Kurzweil et al., (US 20080287770; hereinafter Kurzweil), Turk et al., (US 20130273809; hereinafter Turk), Yang, (US 20040058618), and Fleeton (US 20110065358).
Regarding claims 1 and 7-8, Kaib discloses (Figures 1-3B and 6-10B) a support garment for supporting a patient wearable defibrillator for male and female patients, the support garment being made from a fabric having an outside surface and an inside surface and being configured to be worn about a chest of a patient, the support garment comprising: a back portion; a belt defined by side portions extending from the back portion around a front of the patient; the belt comprising a closure for connecting ends of the belt at the front of the patient; and shoulder straps configured to be attached to the back portion and the belt, wherein the back portion and the belt are configured to support a plurality of sensing electrodes (the sensing electrodes may be distributed around the circumference of the chest garment, which includes both the back portion and the belt) and at least one therapeutic defibrillator electrode on the inside surface thereof ([0011], [0034]-[0037], [0043]). 
Kaib fails to disclose that the support garment further comprises two bra portions configured to support front upper torsal female anatomy, each bra portion comprising a cup configured to support one of the patient’s breasts, herein the support garment is configured to 
Kaib in view of Kurzweil fails to teach a detachable fastening mechanism configured to detachably connect the two bra portions to the belt at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector. However, Turk teaches (Figures 1-4) a support garment, which includes a back portion (74), a belt (58), shoulder straps (44, 46), and two bra portion (22) detachably connected to the belt (58) at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector, and wherein the two bra portions (22) is configured to support front upper torsal female anatomy, the two bra portions (22) comprising two cups (26, 28) configured to support the patient’s breasts ([0018]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil such that the two bra 
Kaib in view of Kurzweil and Turk fails to teach that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes, and wherein the closure mechanism configured to detachably connect the two bra portions is separate from the closure for connecting the ends of the belt and is configured to facilitate wearing and removal of the two bra portions in connection with the belt; and further wherein the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin while also supporting the two bra portions on the patient's front upper torso when the ends of the belt are connected at the front of the patient. However, Yang teaches (Figures 5-6) a support garment having two separable bra portions (11) comprising a closure mechanism (41) configured to detachably connect the two separable bra portions (11) to each other at the front of the patient, each of the two separable bra portions (11) configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes ([0019]-[0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil and Turk such that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions 
The Kaib/Kurzweil/Turk/Yang combination fails to teach each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy. However, Fleeton teaches (Figure 1) a support garment in which each cup (2, 3) of at least one bra portion comprises an inflatable insert (10, 11) as an adjustment mechanism configured to adjust a fit of the cup/bra portion to the front upper torsal female anatomy of a patient, ([0028]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang combination to  include each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy, as taught by Fleeton, because the modification would enable the user to adjust both breasts symmetrically or asymmetrically as required depending upon the user requirements, thereby allowing breast configuration adjustment as required (Fleeton; [0031]). 
Regarding claim 2, Kaib further discloses that the shoulder straps are adjustable ([0012]).
Regarding claim 3, Kaib further discloses that the shoulder straps are configured to be selectively attached to the belt at the front of the patient ([0012]).
Regarding claim 4, Kaib further discloses that the fabric of the support garment comprises an elastic, low spring rate material ([0013]).
Regarding claim 5, Kaib further discloses at least one pocket configured to receive the at least one therapeutic defibrillator electrode at the front or back of the patient ([0037]).
Regarding claim 6, Kaib further discloses that the back portion and belt of the support garment are configured to distribute the plurality of sensing electrodes around a circumference of the chest of the patient ([0034]).
Regarding claim 18, Turk further teaches (Figures 1-4) that the two bra portions (26, 28) are disposed between the shoulder straps (44, 46) and the belt (58) with each of the two bra portions (26, 28) being detachably connected to a respective belt portion at a bottom side thereof and to a respective shoulder strap at a top side thereof ([0018]-[0024]).
Regarding claim 20, Turk further teaches (Figures 1-4) detachable fasteners disposed on each of the shoulder straps and a top side of each of the two bra portions, the detachable fasteners being configured to detachably connect each of the two bra portions to a respective shoulder strap, the detachable fasteners comprising at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, or a mateable slide connector ([0018]-[0024], [0040]-[0041]).
Regarding claims 22-23, Fleeton further teaches (Figure 1) that the two bra portions comprise an adjustment mechanism (10, 11) configured to adjust a fit of the bra portions to the patient, wherein the adjustment mechanism comprises an inflatable insert (10, 11), as taught in the rejection of claim 1 ([0028]-[0031]).

Regarding claim 26, Turk further teaches (Figures 1-4) that the detachable fastening mechanism comprises at least one clasp ([0018]-[0024], [0040]-[0041]).
Regarding claim 28, Kaib discloses (Figures 1-3B and 6-10B) a patient wearable defibrillator for male and female patients, comprising: a plurality of sensing electrodes configured to monitor a cardiac function of the patient; at least one therapeutic defibrillator electrode; and a support garment, the support garment being made from a fabric having an outside surface and an inside surface and being configured to be worn about a chest of a patient, the support garment comprising: a back portion; a belt defined by side portions extending from the back portion around a front of the patient; shoulder straps configured to be attached to the back portion and the belt, wherein the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode are supported on the inside surface of the support garment, and wherein the support garment further comprises at least one support member (pockets) on the inside surface of the back portion or the belt for supporting the at least one therapeutic defibrillator electrode on the support garment, wherein the back portion and the belt are configured to support the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode on the inside surface thereof and the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin when the ends of the belt are connected at the front of the patient ([0011], [0034]-[0037], [0043]).
Kaib fails to disclose that the support garment further comprises two bra portions configured to support front upper torsal female anatomy, each bra portion comprising a cup configured to support one of the patient’s breasts, herein the support garment is configured to support the two bra portions on the patient's front upper torso when the ends of the belt are 
Kaib in view of Kurzweil fails to teach a detachable fastening mechanism configured to detachably connect the two bra portions to the belt at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector. However, Turk teaches (Figures 1-4) a support garment, which includes a back portion (74), a belt (58), shoulder straps (44, 46), and two bra portion (22) detachably connected to the belt (58) at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector, and wherein the two bra portions (22) is configured to support front upper torsal female anatomy, the two bra portions (22) comprising two cups (26, 28) configured to support the patient’s breasts ([0018]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil such that the two bra portions is detachably connected to the belt and the shoulder straps, as taught by Turk, because the 
Kaib in view of Kurzweil and Turk fails to teach that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes, and wherein the closure mechanism configured to detachably connect the two bra portions is separate from the closure for connecting the ends of the belt and is configured to facilitate wearing and removal of the two bra portions in connection with the belt; and further wherein the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin while also supporting the two bra portions on the patient's front upper torso when the ends of the belt are connected at the front of the patient. However, Yang teaches (Figures 5-6) a support garment having two separable bra portions (11) comprising a closure mechanism (41) configured to detachably connect the two separable bra portions (11) to each other at the front of the patient, each of the two separable bra portions (11) configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes ([0019]-[0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil and Turk such that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate 
The Kaib/Kurzweil/Turk/Yang combination fails to teach each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy. However, Fleeton teaches (Figure 1) a support garment in which each cup (2, 3) of at least one bra portion comprises an inflatable insert (10, 11) as an adjustment mechanism configured to adjust a fit of the cup/bra portion to the front upper torsal female anatomy of a patient, ([0028]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang combination to  include each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy, as taught by Fleeton, because the modification would enable the user to adjust both breasts symmetrically or asymmetrically as required depending upon the user requirements, thereby allowing breast configuration adjustment as required (Fleeton; [0031]). 
Regarding claim 30, Kaib further discloses that the fabric of the support garment comprises an elastic, low spring rate material ([0013]).
Regarding claim 31, Kaib further discloses that the at least one support member comprises a pocket configured to receive the at least one therapeutic defibrillator electrode therein ([0037]).
Regarding claim 32, Kaib further discloses that the support garment is configured to distribute the plurality of sensing electrodes around a circumference of the chest of the patient ([0034]).
Regarding claims 34-35, Fleeton further teaches (Figure 1) that each cup (2, 3) comprises an adjustment mechanism (10, 11) configured to adjust a fit of the cup to the patient, wherein the adjustment mechanism comprises an inflatable insert (10, 11), as taught in the rejection of claim 28 ([0028]-[0031]).
Regarding claim 38, Kaib further discloses that the at least one therapeutic defibrillator electrode comprises two therapeutic defibrillator electrodes, and wherein the at least one support member of the support garment comprises two support members disposed on a front and the back portion of the support garment, respectively, the support members being configured to support the two therapeutic defibrillator electrodes on the inside surface of the support garment on the front and the back portion ([0037]).
Regarding claim 39, Kaib further discloses that each of the support members comprises a pocket configured to receive the at least one therapeutic defibrillator electrode therein ([0037]).
Regarding claim 48, Kaib discloses (Figures 1-3B and 6-10B) a support garment for supporting a patient wearable defibrillator for male and female patients, the support garment being made from a fabric having an outside surface and an inside surface and being configured to be worn about a chest of a patient, the support garment comprising: a back portion; a belt defined by 
Kaib fails to disclose that the support garment further comprises at least one bra portion connected to the belt and the shoulder straps such that the support garment is configured to be worn around a chest of a female patient, the at least one bra portion comprising two cups configured to support the patient's breasts, wherein the support garment is configured to support the at least one bra portion on the patient's front upper torso when the ends of the belt are connected by the closure at the front of the patient. However, Kurzweil teaches (Figures 2 and 7) a support garment for an electrode system such that the support garment is configured to be worn around a chest of a female patient, which includes a back portion (18), a belt (108), shoulder straps (102), and two bra portions, each bra portion comprising a cup (106) configured to support one of the patient’s breasts, connected to the belt (108) and the shoulder straps (102), ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib to include two bra portions connected to the belt and the shoulder straps, as taught by Kurzweil, because the modification would enable the support garment to be particularly suited for women (Kurzweil, [0063]) to provide comfort to female users. 
Kaib in view of Kurzweil fails to teach a detachable fastening mechanism disposed on the at least one bra portion and the belt, the detachable fastening mechanism being configured to 
Kaib in view of Kurzweil and Turk fails to teach that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes, and wherein the closure mechanism configured to detachably connect the two bra portions is separate from the closure for connecting the ends of the belt and is configured to facilitate wearing and removal of the two bra portions in connection with the belt; and further wherein the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin while also 

Regarding claim 49, Yang further teaches that the closure mechanism comprises a zipper (41), ([0019]-[0020]).
Regarding claim 50, Turk further teaches (Figures 1-4) that a closure mechanism may be at least one clasp ([0018]-[0024], [0040]-[0041]).
Regarding claim 51, Kaib further discloses that the shoulder straps are adjustable ([0012]).
Regarding claim 52, Kaib further discloses at least one pocket configured to receive the at least one therapeutic defibrillator electrode at the front or back of the patient ([0037]).
Regarding claim 53, Kaib further discloses that the back portion and belt of the support garment are configured to distribute the plurality of sensing electrodes around a circumference of the chest of the patient ([0034]).
Regarding claims 54-55, Fleeton further teaches (Figure 1) that the at least one bra portion comprises an adjustment mechanism (10, 11) configured to adjust a fit of the at least one bra .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib in view of Kurzweil, Turk, and Yang, as applied to claim 7 above, and further in view of Ries (US 2542881).
Regarding claim 9, Kaib in view of Kurzweil, Turk, and Yang teaches the support garment according to claim 7, but fails to teach that the two bra portions further comprise a halter strap connected to a top of the two bra portions proximate to both lateral sides thereof, the halter strap being configured to extend around a neck of the patient. However, Ries teaches (Figures 1-2) a support garment which includes two bra portions (6) comprising a halter strap (15) connected to a top of the two bra portions (6) proximate to both lateral sides thereof, the halter strap (15) being configured to extend around a neck of the user (Col. 2, line 9 – Col. 3, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, and Yang to include a halter strap connected to a top of the two bra portion proximate to both lateral sides thereof, as taught by Reis, because the modification would provide vertical support and maintain a constant restricting force to maintain a firm support of the breasts and continually snugly embrace the breasts (Ries; Col. 2, line 9 – Col. 3, line 4). 
Claims 11-12, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib in view of Kurzweil, Turk, and Yang, as applied to claim 1 above, and further in view of Miller et al, (US 6165045; hereinafter Miller).
Regarding claims 11 and 12, Kaib in view of Kurzweil, Turk, and Yang teaches the support garment according to claim 1, but fails to teach that the two bra portions comprises flaps 
Regarding claim 25, Kaib in view of Kurzweil, Turk, and Yang teaches the support garment according to claim 1, but fails to teach that the detachable fastening mechanism comprises hook and pile fasteners. However, Miller teaches (Figures 1-10) a support garment having two bra portions which are detachably connected to the support garment by hook and pile fasteners (23), (Col. 4, line 30 – Col. 5, line 1). It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, and Yang 
Regarding claim 27, Kaib in view of Kurzweil, Turk, and Yang teaches the support garment according to claim 1, but fails to teach that the detachable fastening mechanism comprises a mateable connector. However, Miller teaches (Figures 1-10) a support garment having two bra portions which are detachably connected to the support garment by a mateable connector (22, 23, and flaps near 254, 25), (Col. 4, line 30 – Col. 5, line 1). It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, and Yang such that the two bra portions are detachably connected to the support garment by a mateable connector, as taught by Miller, because the modification would provide an adjustment mechanism to ensure proper fitting of the bra portion (Miller; Col. 2, lines 58-61).
Claims 24, 36, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib in view of Kurzweil, Turk, Yang, and Fleeton, as applied to claims 22, 34, and 54 above, and further in view of Yuasa et al., (US 20120164915; hereinafter Yuasa). 
Regarding claim 24, the Kaib/Kurzweil/Turk/Yang/Fleeton combination teaches the support garment according to claim 22, but fails to teach that the adjustment mechanism comprises a plurality of drawstrings. However, Yuasa teaches (Figures 10 and 11) a support garment having two bra portions comprising an adjustment mechanism (26C) configured to adjust a fit of the bra portion to the patient, wherein the adjustment mechanism comprises a plurality of drawstrings (26C), ([0059]-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang/Fleeton combination to substitute the adjustment mechanism comprising the plurality of drawstrings taught 
Regarding claim 36, the Kaib/Kurzweil/Turk/Yang/Fleeton combination teaches the support garment according to claim 34, but fails to teach that the adjustment mechanism comprises a plurality of drawstrings. However, Yuasa teaches (Figures 10 and 11) a support garment having two bra portions comprising an adjustment mechanism (26C) configured to adjust a fit of the bra portion to the patient, wherein the adjustment mechanism comprises a plurality of drawstrings (26C), ([0059]-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang/Fleeton combination to substitute the adjustment mechanism comprising the plurality of drawstrings taught by Yuasa in place of the adjustment mechanism comprising the inflatable inserts taught by Fleeton since both adjustment mechanisms provide the same function of adjusting a fit of the bra portion to the patient and it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 56, the Kaib/Kurzweil/Turk/Yang/Fleeton combination teaches the support garment according to claim 54, but fails to teach that the adjustment mechanism comprises a plurality of drawstrings. However, Yuasa teaches (Figures 10 and 11) a support garment having two bra portions comprising an adjustment mechanism (26C) configured to adjust a fit of the bra portion to the patient, wherein the adjustment mechanism comprises a plurality of drawstrings (26C), ([0059]-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang/Fleeton .
Claims 23, 35, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib in view of Kurzweil, Turk, Yang, and Yuasa, as applied to claims 22 and 34 above, and further in view of Fleeton (US 20110065358).
Regarding claim 23, Kaib in view of Kurzweil, Turk, Yang, and Yuasa teaches the support garment according to claim 22, but fails to teach that the adjustment mechanism comprises an inflatable insert. However, Fleeton teaches a support garment having inflatable inserts (10, 11) as adjustment mechanisms in bra portions (2, 3), ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, Yang, and Yuasa such that the adjustment mechanism comprises an inflatable insert, as taught by Fleeton, because the modification would enable the user to adjust breast configuration as required. 
Regarding claim 35, Kaib in view of Kurzweil, Turk, Yang, and Yuasa teaches the patient wearable defibrillator according to claim 34, but fails to teach that the adjustment mechanism comprises an inflatable insert. However, Fleeton teaches a support garment having inflatable inserts (10, 11) as adjustment mechanisms in bra portions (2, 3), ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, Yang, and Yuasa such that the adjustment mechanism 
Regarding claim 55, Kaib in view of Kurzweil, Turk, Yang, and Yuasa teaches the support garment according to claim 54, but fails to teach that the adjustment mechanism comprises an inflatable insert. However, Fleeton teaches a support garment having inflatable inserts (10, 11) as adjustment mechanisms in bra portions (2, 3), ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil, Turk, Yang, and Yuasa such that the adjustment mechanism comprises an inflatable insert, as taught by Fleeton, because the modification would enable the user to adjust breast configuration as required. 
Response to Arguments
Applicant’s arguments filed 12/06/2021, regarding the newly amended limitations of independent claims 1, 28, and 48, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art reference Fleeton, which was previously used in the rejection of claims 23, 35, and 55. Fleeton teaches each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy. Therefore, in combination with Kaib, Kurzweil, Turk, and Yang, the modified device teaches the invention as claimed at least in amended claims 1, 28, and 48. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794